The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings were received on 10/21/21.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210 and 250 as added to paragraph [0037] in the amendment fined 10-21-21.  There are no reference numbers in figure 2 and the reference numbers in figure 4 do not include either of these numbers.  Examiner notes that figure 4 of the originally filed drawing contained both of these reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner makes the following findings about the presence of n-butane in the method of claim 1.  First, instant paragraph [0020] teaches that the hydrocarbon stream used in the disclosed methods can be generated by stream cracking of naptha, e.g., a C4 hydrocarbon stream or it can be an intermediate hydrocarbon stream from a 1,3-Butadiene separation process.  In certain embodiments, the hydrocarbon stream can include olefins, paraffins, 1,3-butadiene or combinations thereof with normal butane (n-butane) given as one of the examples.  Instant paragraph [0026] teaches that alternatively or additionally, the standard sample can include about 100 ppb, about 500 ppb, 100 ppm or 500 ppm of one or more components of a C4 hydrocarbon stream such as, but not limited to, 1-butene, trans-2-butene, cis-2-butene, n-butane and isobutane.  In other words, it appears that the instant methods are capable of being used on the input C4 hydrocarbon stream or an intermediate stream within the 1,3-butadiene separation process.  For examination purposes, since it is NMP that is being measured, examiner will limit the sample to a hydrocarbon sample after contact with NMP.  Additionally, since the concentration range for components such as n-butane is in the parts per million and parts per billion range, examiner will 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of these claims requires the carrier gas to comprise a specific gas combination/mixture: nitrogen and helium.  This amendment was made in the response filed December 21, 2020.  In that response there was no statement pointing toward basis for the amendment.  After searching through the disclosure, examiner notes the following two sections that possibly were used for the basis of the amendment: instant paragraph [0033] and Table 1.  
In instant paragraph [0033] that carrier gas is taught as possibly including helium, nitrogen, argon, and/or hydrogen with it being nitrogen in certain embodiments.  This statement does not limit the carrier gas to these four gases.  However it also does not show that applicant had contemplated any specific gases beyond these four gases.  Using each of the individual gases as a carrier gas for gas chromatography is well known based on the prior art of record with helium and nitrogen appearing to be the most used individual carrier gases.  Thus the disclosure listing the four gases and pointing specifically to the use of nitrogen by itself clearly shows contemplation of the use of the carrier gasses individually.  While the language may also cover combinations of the listed gases (there are six binary combinations, four ternary combinations, 1 quaternary combination and who knows how many if one includes combinations with gases outside those listed), it does not show that applicant had contemplated/conceived or was in possession of using any specific combination of those gases as the carrier gas.  Thus while the language may include a carrier gas that is a combination of gases, it fails to show that applicant specific combination of gases as instantly claimed.  
Table 1 shows that gas chromatography settings for the method.  In Table 1 the line for carrier gas has “Nitrogen/Helium”.  However, the instant disclosure fails to show that “Nitrogen/Helium” isn’t equivalent to nitrogen or helium.  The instant application fails to show any examples that clearly use a carrier gas which is a combination of nitrogen and helium.  Examiner performed a search of published and patented US patent documents for “nitrogen/helium” or “helium/nitrogen” in the same sentence as the word “carrier” and found 10 patent documents having one of the two possibilities.  Of those, two were directly related to gas chromatography: the publication of the instant application and US 2020/0400622.  In the US 2020/0400622 publication, “helium/nitrogen” in the same sentence as “carrier gas” can be found in paragraphs [0016] and [0062] and claim 2.  Looking at two other paragraphs in the publication – [0083] and [0094] – it is clear that “helium/nitrogen” is not referring to helium and nitrogen as the carrier gas.  Both of these paragraphs teach that “The gas chromatograph can use the helium, the hydrogen, and the compressed air.  The entire system can use the helium or the nitrogen as a carrier gas.”  Paragraph [0094] adds that the "operation of the entire system will be described in detail regarding the nitrogen as the carrier gas."  In other words the “helium/nitrogen” referred to the helium or the nitrogen as a carrier gas not a mixture of helium and nitrogen as the carrier gas.  
Based on this, without a specific example showing that “Nitrogen/Helium” was intended to mean a mixture of  “nitrogen and helium”, there is not sufficient basis in the instant disclosure to show that table 1 provides support for the carrier gas language of claims 5 and 21.  Thus the instant disclosure fails to show that the inventor or a joint inventor, at the time the application was filed, had possession of the specific carrier gas mixture – nitrogen and helium – of these claims for use in a gas chromatography method.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 14, 22-26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ruissen and Kostova (US 2012/0226087, newly cited and applied) or Kindler (US 6,337,429, newly cited and applied), and further in view of Nizio, Burchill (Fuel 1983, 62, 11-19) or Mehdinia or alternatively Ruissen in view of Wang and Kostova or Kindler and further in view of Nizio, Burchill or Mehdinia.  
In the paper Wang teaches the analysis of C5 fractions and extractive distillation solvent by two-dimensional gas chromatography with a heart-cutting technique.  Two-dimensional gas chromatography using the heart-cutting technique was applied to the analysis of the C5 fraction and extractive distillation solvent.  High-resolution separation of the C5 fraction and N-methylpyrrolidone with water was obtained under optimized conditions.  The separated components were identified by mass spectroscopy using standard samples.  The recoveries of standard compounds were 99.5–100.6%, and the relative standard deviations were all less than 3%.  It took only 30 minutes to finish a determination.  Industrial samples from Yanshan Petrochemical Industry Corporation were also analyzed using the method.  The experimental results indicate that the method is specific, sensitive and suitable for the determination of the C5 fraction and the extractive distillation solvent.  Thus, the method is expected to be widely applicable and will be valuable in industrial applications.  The introduction teaches that The C5 fraction, a byproduct of ethylene production by steam cracking, contains mainly cyclopentadiene 5 fraction are commercially important.  Distillation is one of the most common methods of separation and purification.  However, it is energetically unfavorable and impractical for separating the C5 fraction components because of their similar boiling points and extractive distillation is therefore used.  When the C5 fraction is subjected to extractive distillation in the presence of an appropriate solvent, the CPD would be extracted with the solvent, while IP would appear in the distillate, because the specific volatility of CPD is lower than that of IP. The most common extracting solvents are acetonitrile (ACN), dimethylformamide (DMF), and N-methylpyrrolidone (NMP).  For the most part, gas chromatography coupled with a flame ionization detector (GC-FID) is used to analyze the C5 fraction but it is unsuitable when extractive distillation is used because small amounts of solvent and water remain in the system.  The quantitative analysis of the C5 fraction and solvent with water, however, is crucial because it impacts directly on the separation efficiency of the C5 fraction and enables correct judgment to be applied during the extractive distillation process.  Therefore, an accurate and simple analytical method for the C5 fraction and extractive distillation solvent is desirable.  Conventional GC using modern capillary columns offers high peak resolution, typically separating 100–150 peaks in a single run.  However, it is not able to separate all the individual constituents of the complex samples mentioned above.  One way to improve the separation power of a GC system is to couple, through an interface, two independent columns.  In heart-cutting 2D GC, the switchover of chromatographic columns is carried out by the heart-cutting technique, in which one or, at most, a few small fractions eluting from the first column are selected for further separation on the second column.  This technique is recommended for a target-analysis situation, where information is required from only a few fractions that contain all analytes of interest.  Page 3740 teaches that the chemicals used included standard samples of NMP, IP, 1,3-butadiene, isopentane, n-pentane, 1-pentene, trans-2-pentene, cis-2-pentene, trans-1,3-pentadiene, cis-1,3-pentadiene, 2-methyl-1-butene, 2-methyl-2-butene, cyclopentene, and cyclopentane.  The apparatus included heart-cutting coupled to electronic pressure control (EPC) and was used to perform 2D GC analysis on an Agilent 6890N GC equipped with a split/splitless injector, thermal conductivity detector (TCD) and FID.  The capillary column system contained a first dimensional column (an Agilent HP-PONA elastic fused-silica capillary column) and a second dimensional column (an Agilent DB-Wax capillary column).  In the method a 0.4 µL sample was 5 fraction and NMP with water were performed by the area normalization and external standard methods, respectively.  Figure 1 shows two one-dimensional chromatograms of the C5 fraction and NMP with water on an HP-PONA column with FID detector (figure 1(a)) and on a DB-Wax column with TCD detector (figure 1(b)).  It is noted that the hydrocarbons and NMP are separated by both columns.  Figure 2 shows a one-dimensional chromatogram of the C5 fraction and NMP with water on an HP-PONA column with TCD detector.  Here again it is noted that the hydrocarbons and NMP are separated by the column.  Figure 3 shows the heart-cutting 2D GC chromatogram of the C5 fraction and NMP with water on the first dimensional column (HP-PONA) with the FID detector.  The compound names corresponding to the peak numbers are listed in Table 1 (1,3-butadiene is listed).  Figure 4 shows the heart-cutting 2D GC chromatogram of the C5 fraction and NMP with water on the second dimensional column (DB-Wax) with the TCD detector.  Section 3.2.3 teaches that the contents of solvents are a critically important factor for extractive distillation of the C5 fraction, so a quantitative analysis is needed for all solvents and the C5 fraction.  The area normalization method was applied to quantifying the C5 fraction because most components possess low boiling points and similar correction factors for the FID detector.  The quantitative analysis for NMP and water was performed by the external standard method.  Wang does not teach using a nitrogen phosphorus detector or that the sample being measured is a 1,3-butadiene sample produced by extractive distillation with N-methyl-2-pyrrolidone.  
In the paper/application disclosure Ruissen teaches that a well-established application for N-methyl-2-pyrrolidone (NMP) is the large-scale recovery of hydrocarbons such as 1,3-butadiene by extractive distillation.  This technique utilizes the high solubility of hydrocarbons in NMP and the fact that differences in volatility are sometimes considerably increased in the presence of NMP. Compared to other commercial solvents and extraction media, NMP offers the following advantages: no azeotropes are formed with hydrocarbons; NMP is very resistant to heat and chemicals; and NMP has a favorable toxicological and environmental profile.  An important application is the recovery of 1,3-butadiene using NMP as an extractive distillation 

In the patent Kindler teaches a method for separating a C4 mixture into at least 4 fractions by extractive distillation by means of N-methyl-2-pyrrolidinone or an aqueous solution of N-methyl-2-pyrrolidinone (NMP).  The at least 4 fractions, including a) a fraction essentially comprising 1,3-butadiene, b) a fraction essentially comprising butenes, c) a fraction essentially comprising butanes and d) one or more fractions essentially comprising 1,3-butadiene and the other C4 -hydrocarbons (see the abstract and column 1, lines 1-15).  Column 1, lines 16-22 teach that the gaseous C4 -hydrocarbon mixture is first brought into contact with NMP in an extraction zone (I), the 1,3-butadiene and the other C4-hydrocarbons being essentially completely absorbed by the NMP but the butenes and butanes remaining essentially in the gas phase.  Since the butanes and butenes are taught as only essentially removed instead of completely removed, one of ordinary skill in the art would have expected the hydrocarbon solutions in the various stages of the Kindler process containing 1,3-butadiene and the other C4 -hydrocarbons to also contain butanes such as n-butane in a parts per million or parts per billion range.  
In the paper Nizio teaches the analysis of alkyl phosphates in petroleum samples by comprehensive two-dimensional gas chromatography with nitrogen phosphorus detection and post-column Deans switching.  Alkyl phosphate based gellants used as viscosity builders for fracturing fluids used in the process of hydraulic fracturing have been implicated in numerous refinery-fouling incidents in North America (see the first paragraph on page 172).  In response, the industry developed an inductively coupled plasma optical emission spectroscopy (ICP-OES) 
In the paper Burchill teaches presents an investigation of nitrogen compounds in unfractionated coal tar products.  The direct application of gas chromatography (g.c.) with a nitrogen-selective alkali-flame detector (AFD) and mass spectrometry to the identification of nitrogen compounds in coal tar products without the need for prior separation of nitrogen-rich fractions was described.  The AFD was used successfully for the quantitative g.c. determination of a range of nitrogen heterocycles in the unfractionated samples.  The first paragraph of page 11 teaches that nitrogen is present, to some extent, in all fossil fuels, and is believed to be associated almost exclusively with the organic portion of the crude materials.  Its level is usually <0.5% in crude petroleum, but higher (l-2%) in shale oils and coal.  Nitrogen compounds are found as minor components in the distillation, extraction and combustion products.  They have not been characterized as fully as the predominant hydrocarbon components, but are important because they may cause problems in the stability and further processing of the products.  A number of the basic nitrogen compounds are toxic, several of the aze-heterocycles and primary aromatic amines being known, or suspected, carcinogens.  Although the neutral nitrogen compounds appear, in 
In the paper Mehdinia determined N-vinyl-2-pyrrolidone and N-methyl-2-pyrrolidone in drugs using polypyrrole-based headspace solid-phase microextraction and gas chromatography–nitrogen-phosphorous detection.  The first full paragraph of page 83 teaches that N-methyl-2-pyrrolidone (NMP) (figure 1B) is a derivative of pyrrolidone that is a widely used organic compound as a solvent or excipient in the pharmaceutical, petrochemical, agricultural and microelectronics industries.  It also teaches that a GC method with a flame ionization detector (FID) can be used to determine the NMP in different samples.  The last full paragraph on page −1.  The NPD detector operating conditions were as follows: bead temperature set at 250 °C, the offset was 40 pA.  H2, air and make-up (Nitrogen, 99.999%) flows were 2, 60 and 30 mL min−1, respectively.  The abstract teaches that high sensitivity and selectivity had been achieved due to the combination of the high extraction efficiency of PPy film prepared in organic medium and the high sensitivity and selectivity of nitrogen-phosphorous detection.   
With respect to Wang as the primary reference, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a nitrogen-phosphorus detector into the analysis of the Wang since as shown by Burchill, Mehdinia and/or Nizio the detector has high sensitivity and selectivity in methods of measuring N-methyl-2-pyrrolidone, the detector can be substituted for a flame ionization detector in GC analysis of N-methyl-2-pyrrolidone, there is a desire to measure nitrogen compounds in hydrocarbons, the direct introduction method reduces the time for analysis, a nitrogen phosphorus detector is commonly coupled in gas chromatography systems with a flame ionization detector and is capable of measuring concentrations of nitrogen and/or phosphorus compounds down to at least levels that are common for other detectors and techniques can be provided such as the Deans switching that are capable of extending the usable lifetime of the nitrogen-phosphorus detector and because the columns used by Wang are each capable of separating 1-methyl-2-pyrrolldone from hydrocarbons and water as shown by figures 1-2 of Wang.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the Wang analysis method to other hydrocarbons such as 1,3-butadiene that Ruissen teaches are produced/separated by a similar N-methyl-2-pyrrolidone extractive distillation.  
With respect to Ruissen as the primary reference, it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a nitrogen-phosphorus detector into the Ruissen analysis since as shown by Burchill, Mehdinia and/or Nizio the detector has high sensitivity and selectivity in methods of measuring N-methyl-2-pyrrolidone, the detector can be substituted for a flame ionization detector in GC analysis of N-methyl-2-pyrrolidone,  there is a desire to measure nitrogen compounds in hydrocarbons, the direct introduction method reduces the time for analysis, a nitrogen phosphorus detector is commonly coupled in gas chromatography systems with a flame ionization detector and is capable of .  
Claims 1, 7, 12, 14, 22-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ruissen and Kostova or Kindler and further in view of Nizio, Burchill or Mehdinia or alternatively Ruissen in view of Wang and Kostova or Kindler and further in view of Nizio, Burchill or Mehdinia as applied to claims 1, 7, 12, 14, 22-26 and 29-33 above, and further in view of Pollock (US 3,887,345), Ross (US 3,966,411) or Paul (US 4,180,389).  Wang or Ruissen do not teach helium or argon as the carrier gas.  
In the patent Pollock teaches an injection system for a gas chromatograph in which the sample to be introduced is placed in a chamber which may be cool and not under pressure and is then injected into the apparatus by changing the position of a valve and heating the chamber whereby the sample is volatilized and swept by a carrier gas into the analysis apparatus.  Column 3, lines 32-35 teaches that a source of a suitable carrier gas is provided such as helium, hydrogen, nitrogen, or argon and enters the system through line 23.   
In the patent Ross teaches the qualitative and quantitative analysis of nitrogen-containing compounds is accomplished by converting the compound to a stable nitrogen-containing aromatic hydrocarbon, introducing the stable nitrogen-containing aromatic hydrocarbon in a carrier gas stream into a chromatographic column and passing the effluent stream from the column through a gas chromatography detector to obtain a detector signal response.  Column 5, lines 47-56 teach that the column is conditioned by passing a carrier gas through the column for 
In the patent Paul teaches method and apparatus for the isolation and purification of a solute prior to carrying the solute by means of a carrier gas into analytical instruments such as gas chromatographs.  Column 2, lines 25-30 teach that the carrier gas is generally a gaseous material which will pass through the entire system without undergoing change in composition and/or adversely affecting flame detector operation.  Well-known examples of carrier gases meeting the foregoing requirements are helium, argon and nitrogen.  
It would have been obvious to one of ordinary skill in the art to use well known gas chromatography carrier gases such as helium or argon in the Ruissen or Wang methods because as shown by Pollock, Ross or Paul such gases along with the nitrogen of Wang are common/well known carrier gases used in gas chromatography.  
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.  In response to the changes made, the 35 U.S.C. 112(a) rejection has been modified and the 35 U.S.C. 103 rejections have been maintained except for changing of the claim numbers to account for cancelled claims.  The drawing changes have been entered and a new objection made against the drawings.  With respect to the drawing changes, as previously noted, changing either the drawing or the specification would have overcome the objections to the drawings.  However changing both the drawings and the specification as applicant has done failed to resolve the drawing issues.  This time, to reduce the chance that the same problem will keep reoccurring, the drawings were accepted and an objection of the remaining problem was made.  The remaining problem is two-fold: reference numbers 210 and 250 do not appear in the drawings and there is no basis in figure 2 to have reference number 210 in the figure.  If originally filed figure 4 were still in the application, the two reference numbers would be in the drawings.  Applicant may choose whatever changes to overcome this new objection of the drawings.  
With respect to the rejection under 35 U.S.C. 112(a), examiner agrees that applicant’s language of paragraph [0033] shows the possibility of carrier gas mixtures among the carrier gases listed.  But what is claimed is a specific gas mixture: nitrogen and helium.  Thus the question at the heart of the rejection is not whether gas mixtures were contemplated, but whether applicant was in possession of this specific carrier gas mixture.  A general description of a gas mixture of set of gas mixtures does not automatically provide a sufficient written description for cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added).  Thus the question arises if the specific combination being claimed is sufficiently described.  The instant specification fails to describe any specific combination of any of the gases listed in paragraph [0033].  The only other place in the instant disclosure where the two gases in the specifically claimed combination are found together is Table 1.  Thus that also needs to be considered relative to the specifically claimed combination.  And, as explained above, it also fails to show that applicant had conceived the specifically claimed carrier gas combination/mixture.  Examiner has conducted literature and patent searches trying to find references in which mixtures of gases have been described for use as a carrier gas in gas chromatography.  
In the patent literature examiner is now in possession of a few patents that describe specific gas mixtures as a carrier gas/mobile phase in gas chromatography in which the individually listed gasses include both nitrogen and helium.  These have been newly cited by examiner.  The two Filbert patents (US 3,453,806, column 4, lines 46-51 and US 3,456,427, column 4, lines 3-8) teach a carrier gas that included hydrogen, nitrogen, mixtures of hydrogen and nitrogen, helium, argon and carbon dioxide.  In this case mixtures of hydrogen and nitrogen were clearly contemplated.  In the Hinshaw patent (US 5,545,252, column 4, lines 21-31), the carrier gas may be helium, nitrogen, hydrogen, air or a mixture such as argon and methane.  In this case a mixture such as argon and methane was clearly contemplated.  In the Rounbehler patent (US 6,057,162, column 4, lines 47-57), the carrier gas may be, hydrogen, helium, or nitrogen or a mixture of gases such as 40% hydrogen and 60% helium.  In this case mixtures of hydrogen and helium were clearly contemplated. Examiner also found other patents in which the listing of gases included language indicating that gas mixtures were generally possible.  In the 
In the literature examiner has found the previously cited Abdel-Rehim paper (Journal of Microcolumn Separations 1993), in which ammonia is mixed with helium and used as a carrier gas.  Additionally newly cited references have additionally been found in which carrier gas mixtures and at least one in which nitrogen and helium gas mixtures were used to separate isotopic methanes.  Several things need to be noted with respect to these references.  First, none of the references teach mixing the gases in the chromatography system to form the mixed carrier gas and one clearly teaches that the carrier gas was obtained in its mixed state from a gas supplier (see the last paragraph on page 32 of the newly cited Kebbekus dissertation).  Second, the newly cited Vassilaros paper clearly teaches different properties for different hydrogen and specific carrier gas combination as opposed to the generic combination of any of the listed gases.  These references also show that use of mixed carrier gases are rare and that it is not a trivial matter to prepare mixed carrier gasses.  
With respect to the obviousness rejections, and in particular with respect to the presence of n-butane in the sample, the newly cited and applied Kostova and Kindler references show that in the NMP separation process of a hydrocarbon material such as a C4 mixture, the extraction process is not expected to remove all butanes from the 1,3-butadiene containing fractions.  In other words, those of ordinary skill in the art would have expected n-butane to be inherently present in the hydrocarbon sample at the range in which the instant disclosure teaches that it may be present.  Thus the presence of n-butane is nothing more than an inherent property of the samples produce from a C4 material using an NMP extraction procedure as taught by Wang, Ruissen and Kostova or Kindler.  Examiner notes that the arguments appear to treat the combination of references based on Wang as the primary reference but fail to address the alternate combination of references with Ruissen as the primary reference.  Thus the arguments are not persuasive for that combination of references.  
With respect to the combination of references using Wang as the primary reference, examiner agrees that Wang does not specifically teach measuring NMP in a 1,3-butadiene sample prepared from N-methyl-2-pyrrolidone extractive distillation.  However, Ruissen clearly 
Burchill and Nizio were used to show the obviousness of analyzing a hydrocarbon sample using a nitrogen-phosphorus detector without separation of the nitrogen/phosphorus compounds prior to GC analysis.  The applied Mehdinia paper shows that measurement of NMP by a nitrogen-phosphorus detector is known and produces measurements that are sensitive and specific.  Additionally it appears from Mehdinia that using the nitrogen-phosphorus detector is an improvement of a similar analysis using FID as the GC detector.  Thus there is ample reason to replace the detector of Wang with and/or add a nitrogen-phosphorus detector to the GC method of Wang.  With respect to the use by Burchill of hydrogen as the carrier gas, examiner notes that Mehdinia uses nitrogen as the carrier gas and added hydrogen as part of the gases used in the nitrogen-phosphorus detector.  As the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus one of ordinary skill in the art would have recognized that the nitrogen-phosphorus detector can be used with a nitrogen carrier gas.  With respect to lack of a teaching that the method of Wang needs to be improved, the Court has held, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to the question of using carrier gas mixtures in gas chromatography and compositions involved in extractive distillation of 1,3-butadiene.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797